 In theMatter of SHOREPRODUCTS COMPANYandLOCAL351, INTERNA-TIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, C. 1. 0.Case No. 7-R-1687.Decided March 11, 1944Mr. Albert M. Stern,of Detroit, Mich., for the Company.Mr. Paul Silver,of Detroit, Mich., for the Union.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 351, International Union, UnitedAutomobile,Aircraft and Agricultural ImplementsWorkers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Shore Products Company, Detroit, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sylvester J. Pheney, TrialExaminer.Said hearing was held at Detroit, Michigan, on February17, 1944.The Company and the Union appeared, participated, andwere afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidencebearing onthe issues.The TrialExaminer's rulings made at the hearing arefree from preju-dicial error andare hereby affirmed.All partieswere afforded op-portunity to file briefs with the Board.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYShore Products Company operates a plant at St. Clair Shores,Michigan, where it is engaged in the assembling of wire harnesses.All materials used by the Company are shipped to it from Essex WireCompany, Highland Park, Michigan.After the materials have been55 N. L. RB, No. 80.431 432DECISIONS OF NATIONALLABOR RELATIONS BOARDassembled they are returned to the Essex Wire Company.The EssexWire Company ships all of the harnesses to the Ford Motor Companyin the State of Michigan.The latter incorporates the harnesses inairplanes which it produces for commerce, pursuant to contracts withthe United States War Department?About 75 percent of the rawmaterials used by the Company is shipped to the Essex Wire Companyfrom points outside the State of Michigan.The Company sells prod-ucts valued in excess of $50,000 annually.On these facts we find, contrary to the contention of the Company,that its operations affect commerce within the meaning of the Act .2II.THE ORGANIZATION INVOLVEDLocal351, InternationalUnion, United Automobile, Aircraft andAgriculturalImplementWorkers of America,is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admitting tomembershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring January 1944, the Union requested of the Company recog-nition as the exclusive bargaining representative of certain of itsemployees.The Company refused this request until such time as theUnion is certified by the Board.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found to be appropriate.,'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the St. Clair Shoresplant of the Company, including plant clerks, but excluding officeand clerical employees, plant-protection employees, and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thei SeeNewport News Shptibutildtng and D, ydock Co. v. N. L. R B.,101 P. (2d) 841(C. C. A. 4).2 SeeMatter of New Market Steel Company,54 N. L R B go;Matter of Crown Cork dSeal Company, Inc,53 N L. R B 7412The Trial Examiner reported that the Union presented 83 authorizationcards bearingapparently genuine signatures.There are approximately 90 employees in the appropriateunit. SHORE PRODUCTS COMPANY433purposes of collective bargaining, within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Shore ProductsCompany, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in thismatter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by Local 351,International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.Mr JOEIN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.573129-44-vol. 55-29